Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 15/734987 (US Publication 2021/0234364). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-6 are present in claims 1 and 2 of 15/734987 with slightly different wording.  With respect to claims 1 and 4, while 15/734987 does not specifically mention supply voltage, the power supply is detected (in 15/734987) and thus this would be equivalent to knowing that a voltage is present (present claims).  
Further in regard specifically to claims 2 and 5, claim 1 in 15/734987 has a first and second diagnostic pulse generators one of which would operate when an external safety module is present and the other while it is not present, therefore, the first and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 4, in each of these claims there is “a first diagnostic pulse generator that generates a diagnostic signal indicating that the power supply to the load is to be cut off”, and “a second diagnostic pulse generator that generates the diagnostic signal”, reviewing the disclosure and figures, it is pretty clear that these are ‘different signals’.  Looking at figure 2 it shows two different signal waveforms when describing the diagnostic signal from the first diagnostic pulse device and the second diagnostic pulse device.  Therefore, they are not the same signal nor duplicate signals, and thus it is unclear that the application claims the same signal being produced by these two different limitations. 

	Claims 2 and 5, also discuss the pulse generators and ‘the diagnostic signal’, therefore, would need to also be corrected. 
Claims 3 and 6 further limit claims 1 and 4, and, would be rejected for the same reason as described above as they do not solve the problem and make the claim clear.
Appropriate correction is required.

	Note – no prior art rejection has been made, if the above matters were overcome it is very likely the claims would be in condition for allowance.
	In regard to claims 1 and 4, the prior art does not teach or render obvious an extension device detector that determines whether the extension device is connected to the motor controlling device, when the extension device detector has determined that the extension device is not connected to the control device, the first diagnostic pulse generator outputs the diagnostic signal to the cutoff block, the cutoff block cuts off the power supply to the load/driving circuit in response to the diagnostic signal output from the first diagnostic pulse generator, and the first cutoff diagnosing device diagnoses whether there is a failure in the cutoff block based on the supply voltage to the load/driving circuit that is detected, and when the extension device detector has determined that the extension device is connected to the control device, the second diagnostic pulse generator outputs the diagnostic signal to the cutoff block, the cutoff block cuts off the power supply to the load/driving circuit in response to the diagnostic 

	Pertinent prior art includes;
	Lutze et al. (US Publication 2017/0197730) – discloses an apparatus that is able to detect a defective semiconductor switch by using a driver circuit to drive a voltage across the switch to drive an inverter, such that the switch voltage (voltage across the switch) can be used to identify a permanently on semiconductor switch (similar to the cutoff circuit), because the voltage will be increased (see paragraphs 11-13).  While Lutze et al. discloses diagnosing a faulty switch (cutoff circuit), there is no detection of an external device such that when the external device is disconnected an internal diagnosing device passes a diagnosing signal to the switch and when the external device is connected the external device passes the diagnosing signal to the switch.
	Zehetbauer (US Publication 2017/0257089) discloses an electrical load being driven by a pulsed power supply with an electrical switch between them, such that the electrical switch is controlled by a driver device and a defect of the switch can be detected based on a comparison of the value on the load/secondary side of the switch with a threshold (paragraph 5).

	Gao et al. (US Publication 2018/0102706) discloses upon connection of an AC device, the AC connection terminal will automatically detect a characteristic of the AC device and then output AC or DC energy to the now connected device (paragraph 809).
	Kalberer et al. (US Publication 2015/0168475) discloses a method for operating a safety system which includes detecting if there is a deviation from normal operation and then issuing an emergency stop which actuated an emergency stop switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896